DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a secondary layer of the substrate comprising a second open area that extends through the secondary layer to the inner layer of the substrate, and the inner layer comprises a second plurality of component bond pads that are exposed via the second open area claims 1 and 18” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
According to figure 2A, the open area (116) formed as a cavity through the primary layer (102A) and the inner layer (102B), 
According figure 2B, the open areas (254, 256) formed as a cavity through the primary layer (102A) and the inner layers (102B, 102C), but NOT through the secondary layer (102D) and the inner layers (102B, 102C),
According to figure 4, the second open area (316A) formed as a cavity through the secondary layer (102D) and the inner layers (102B and 102C), but NOT show the first open area through the inner layers (102B, 102C) and the primary layer (102A), and
According to figure 5, the second open area (516) formed as a cavity through the secondary layer (502A) and the inner layer (502B), but NOT show the inner layer is positioned between the primary and secondary layers.
Therefore, none of the figures that show the limitations as claimed in claims 1 and 18.  Please, clarify.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, the phrase of “…a primary layer of a substrate comprising a first open area that extends through the primary layer to an inner layer of the substrate;….a secondary layer of the substrate comprising a second open area that extends through the secondary layer to the inner layer of the substrate, and wherein the inner layer comprises a second plurality of component bond pads that are exposed via the second open area” is not UNDERSTOOD because NONE of the figures shows these limitations as claimed.  Please, revise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 11-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (U.S. Patent 11,134,576) hereafter Hwang in view of Adachi et al. (U.S. 2016/0014898) hereafter Adachi.
As best understood to claim 1, Hwang discloses an apparatus, as shown in figure 6 comprising:
a primary layer (160 or 111D) of a substrate (100A or 110B) comprising a first open area (110H) that extends through the primary layer (160 or 111D) to an inner layer (111A-111C, 121B) of the substrate (100A);
a secondary layer (121A, 124) of the substrate comprising a second open area (210H) that extends through the secondary layer to the inner layer of the substrate;
the inner layer (111A-111C, 121B) of the substrate that is positioned between the primary layer (111D, 160) and the secondary layer (124, 121A), wherein the inner layer (121B) comprises a first plurality of component bond pads (122B, column 6, lines 14-33) that are disposed on the inner layer (121B) and that are exposed via the open area (110H) of the primary layer (160, 111D),
wherein the first plurality of component bond pads (122B) comprise sidewalls (see figure 13B) that are at least in part exposed via the open area (110H) of the primary layer, and wherein the inner layer (111A-111C, 121B) comprises a second plurality of component bond pads (122A) that are exposed via the second open area (210H).
Hwang does not specifically disclose a plating material is disposed above the first plurality of component bond pads.
Adachi teaches a printed wiring board as shown in figures 1-5 comprising a plating material (72) is disposed above the plurality of component bond pads (75l, 75P).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Adachi employed in the apparatus of Hwang in order to prevent oxidation of the pads.
As to claims 2-4, Hwang as modified by Adachi further comprising: a surface mount device (140), the SMT device (140) is a passive or capacitor component, column 8, lines 22-38, as shown in figure 6 comprising:
first and second terminals (not label but the terminals are formed on both end of the capacitor 140), wherein the first and second terminals are coupled to first and second component bond pads (122B) of the plurality of component bond pads of the inner layer (121B).
As to claim 5, Hwang as modified by Adachi further comprising: a packaging material (170) that encapsulates a top surface of the primary layer (111D), the open area (110H), and the surface mount device (140).
As to claim 6, Hwang as modified by Adachi discloses the inner layer (121B, 111A-111C) is a first inner layer (111C), the substrate further comprising: a second inner layer (111A-111B) that is located between the primary layer (160, 111D) and the secondary layer (124, 121A).
As to claim 7/6, Hwang as modified by Adachi discloses the second inner layer (111A-111B) is located between the first inner layer (111C) and the secondary layer (124, 121A).
As to claim 8/6, Hwang as modified by Adachi discloses the inner layer (121B, 111A-111C) is a first inner layer (111A-111B, 121B), the substrate further comprising: a second inner layer (111C) that is located between the primary layer (160, 111D) and the secondary layer (124, 121A), and the second inner layer (111C) is located between the first inner layer (111A, 111B) and the primary layer (111D),
wherein the second inner layer (111C) comprises a third open area that is oriented to overlap with the open area (110H) of the primary layer, and wherein the first plurality of component bond pads (122B) of the first inner layer (121B) is exposed via the third open area of the second inner layer and the first open area of the primary layer.
As to claim 9, Hwang discloses an apparatus, as shown in figures 3-4 comprising:
a primary layer (160 or 111D) of a substrate (100) comprising a first external surface (the surface of metal layer 160) of the substrate;
a secondary layer (124, 121A-121B) of the substrate comprising an open area (110H) that extends through the secondary layer to an inner layer (111A-111C) of the substrate; and
the inner layer (111A-111C) of the substrate that is positioned between the primary layer (160, 111D) and the secondary layer (121A, 124), wherein the inner layer comprises a plurality of component bond pads (122B) that are disposed on the inner layer and that are exposed via the open area of the secondary layer (121, 124);
wherein the first plurality of component bond pads (122B) comprise sidewalls (see figure 6 or 13B) that are at least in part exposed via the open area (110H) of the primary layer.
Hwang does not specifically disclose a plating material is disposed above the plurality of component bond pads.
Adachi teaches a printed wiring board as shown in figures 1-5 comprising a plating material (72) is disposed above the plurality of component bond pads (75l, 75P).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Adachi employed in the apparatus of Hwang in order to prevent oxidation of the pads.
As to claims 11 and 13, Hwang as modified by Adachi further comprising: a surface mount device (140), the SMT device (140) is a passive SMT component, column 8, lines 22-38, as shown in figure 3 comprising:
first and second terminals (not label but the terminals are formed on both end of the capacitor 140), wherein the first and second terminals are coupled to first and second component bond pads (122B) of the plurality of component bond pads of the inner layer (121B).
As to claim 12, Hwang as modified by Adachi further comprising: an encapsulant material (170) that encapsulates the surface mount device (140) from an external environment.
As to claim 15, Hwang as modified by Adachi discloses the inner layer is a first inner layer (111A-111B), the substrate further comprising: a second inner layer (111C) that is located between the primary layer (160, 111D) and the secondary layer (121, 124).
As to claim 16/15, Hwang as modified by Adachi discloses the second inner layer (111C) is located between the first inner layer (111A-111B) and the primary layer (111D, 160).
As to claim 17/15, Hwang as modified by Adachi discloses the inner layer is a first inner layer (111C), the substrate further comprising: a second inner layer (111A- 111B) that is located between the primary layer (160, 111D) and the secondary layer (121, 124).
the second inner layer (111A-111B) is located between the first inner layer (111C) and the secondary layer (121, 124),
wherein the second inner layer (111A-111B) comprises an open area that is oriented to overlap with the open area (110H) of the primary layer, and wherein the plurality of component bond pads (122B) of the first inner layer (111C) is exposed via the open area of the second inner layer and the open area of the primary layer.
As best understood to claim 18, Hwang discloses an apparatus, as shown in figures 3-4 comprising:
a memory device (130, column 8, lines 22-38);
a substrate (100), coupled to the memory device (130), comprising:
a primary layer (160 or 111D) of a substrate (100A or 110B) comprising a first open area (110H) that extends through the primary layer (160 or 111D) to an inner layer (111A-111C, 121B) of the substrate (100A);
a secondary layer (121A, 124) of the substrate comprising a second open area (210H) that extends through the secondary layer to the inner layer of the substrate;
the inner layer (111A-111C, 121B) of the substrate that is positioned between the primary layer (111D) and the secondary layer (124, 121A), wherein the inner layer (121B) comprises a plurality of component bond pads (122B, column 6, lines 14-33) that are disposed on the inner layer (121B) and that are exposed via the open area (110H) of the primary layer (160, 111D), and
wherein the first plurality of component bond pads (122B) comprise sidewalls (see figure 13B) that are at least in part exposed via the first open area (110H) of the primary layer, and wherein the inner layer (111A-111C, 121B) comprises a second plurality of component bond pads (122A) that are exposed via the second open area (210H).
Hwang does not specifically disclose a plating material is disposed above the plurality of component bond pads.
Adachi teaches a printed wiring board as shown in figures 1-5 comprising a plating material (72) is disposed above the plurality of component bond pads (75l, 75P).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Adachi employed in the apparatus of Hwang in order to prevent oxidation of the pads.
As to claims 19-20, Hwang as modified by Adachi further comprising: a surface mount device (140), the SMT device (140) is a passive SMT component, column 8, lines 22-38, as shown in figure 3 comprising:
first and second terminals (not label but the terminals are formed on both end of the capacitor 140), wherein the first terminal is coupled to a first component bond pad (122B) of the plurality of component bond pads of the inner layer (121B), and wherein the second terminal is coupled to a second component bond pad (122B) of the plurality of component bond pads of the inner layer.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang 576) hereafter Hwang in view of Adachi et al. (‘898) hereafter Adachi, and further in view of Daizo (U.S. 2015/0156880) hereafter Daizo.
Regarding claim 10, Hwang as modified by Adachi discloses all of the limitations of claimed invention except for the secondary layer comprises an external surface of the substrate and a plurality of electrical contacts located at the external surface, and wherein the plurality of electrical contacts are coupled to respective ones of a plurality of solder balls.
Daizo teaches a printed wiring board (10) as shown in figure 1 comprising the secondary layer (20, 50S, and 70S) comprises an external surface of the substrate (body of the PWB 10) and a plurality of electrical contacts located at the external surface, and wherein the plurality of electrical contacts are coupled to respective ones of a plurality of solder balls (76S).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Daizo employed in the apparatus of Hwang and Adachi in order to provide external electrical connections.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. Applicant argues:
Hwang does not disclose “a secondary layer of the substrate comprising a second open area that extends through the secondary layer to the inner layer of the substrate” and “and wherein the inner layer comprises a second plurality of component bond pads that are exposed via the second open area”.
After carefully review, examiner respectively disagrees.
Hwang clearly discloses in figure 6 comprising a secondary layer (121A, 124) of the substrate comprising a second open area (210H) that extends through the secondary layer to the inner layer of the substrate, and the inner layer (111A-111C, 121B) comprises a second plurality of component bond pads (122A) that are exposed via the second open area (210H).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848